Title: Orderly Book, 21 September 1758
From: Washington, George
To: 



[21 September 1758]

Camp at Reas Town Thursday Septr 21st 1758
G. O.
Parole Cork
B. O.
Each Regimt to mount its own Qr Guard.
1 C[apt.] 2 S[ubalterns] 3 S[gts.] 1 C[orporal] & 50 Rank & file, to Mount it. as a Picquet to be composed by detachmts in proportion to the Strength of the 2 Regimts an Officer of each Company of both Regimts to see their rolls call’d every morning at Reveille beating.
A Return of each Regimt signed by the Commanding Officer to be given in every morning Precisly at 10 O’Clock, this order to be punctually Complied with.
The Qr mastr of each Regimt tomorrow morning to have Houses of Office’s errected at proper places & any who will be discovered easing themselves any where else shall be severely punished, They are also to see the whole Incampmt sweept very clean & constantly kept so, after tonight no Horses will be suffered to be picquited within the breast Work.
